            Case 1:20-cv-04471-LGS Document 1 Filed 06/11/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

11012 HOLDINGS, INC. d/b/a GUY
HEPNER,                                            Case No.

                                   Plaintiff,

                - against -
                                                   COMPLAINT
HARTFORD FIRE INSURANCE
COMPANY and SENTINEL INSURANCE                     JURY TRIAL DEMANDED
COMPANY, LTD.

                                 Defendants.

                                          INTRODUCTION

       1.    Plaintiff 11012 Holdings, Inc. d/b/a Guy Hepner (“Plaintiff”) is the owner and operator

of Guy Hepner, a fine arts gallery and dealer located at 520 West 20th Street, New York, New York.

       2.    To protect the gallery and the income from the operation of same, Hepner purchased

a business property insurance policy, policy number 13SBATQ2841SB (the “Policy”) from

defendant Sentinel Insurance Company, Ltd. (“Sentinel”).

       3.     On information and belief, Sentinel is a subsidiary of defendant Hartford Fire

Insurance Company (“Hartford”), and under the Policy, Hartford is responsible for receiving and

managing claims and loss notices, responding to questions about insurance and coverage, and

receiving process served on Sentinel’s designated agent, among other things.

       4.    The Policy is a bilateral contract: Plaintiff agreed to pay premiums to Defendants in

exchange for Defendants’ promise to cover certain losses.

       5.    Among other types of coverage, the Policy protects Plaintiff against a loss of business

due to a suspension of the gallery’s operations, which is typically referred to as Business

Interruption coverage.



                                                -1-
            Case 1:20-cv-04471-LGS Document 1 Filed 06/11/20 Page 2 of 14




       6.     The Policy also provides for “Extra Expense” coverage, under which Defendants

promised to pay expenses incurred to minimize the suspension of business.

       7.     Additionally, the Policy provides for “Civil Authority” coverage, under which

Defendants promised to pay for loss of business income caused by the action of a civil authority

prohibiting access to the gallery.

       8.     Plaintiff complied with its obligations under the Policy by paying the required

premiums.

       9.     Beginning in March 2020, Plaintiff was forced to suspend business operations at the

gallery as a result of the COVID-19 pandemic. Civil authority orders issued by the Governor of

the State of New York in response to the outbreak of COVID-19 in the New York metropolitan

area prohibited complete access to and occupancy of the gallery as well as business transactions

from the same.

       10. Subsequent orders re-affirmed the suspension of Plaintiff’s business and suspension

of access to the gallery. As of the date of this Complaint, the suspension of Plaintiff’s operations

is ongoing.

       11. The various suspension orders have caused Plaintiff to suffer significant losses and

incur significant expenses.

       12. Under the Policy, Defendants promised to cover these losses and expenses, and are

obligated to pay them.

       13. In blatant breach of their contractual obligations, however, Defendants have refused

to pay Plaintiff’s losses and expenses.




                                               -2-
            Case 1:20-cv-04471-LGS Document 1 Filed 06/11/20 Page 3 of 14




                                              PARTIES

        14. Plaintiff is the owner and operator of Guy Hepner, a fine arts gallery and dealer located

at 520 West 20th Street, New York, New York.

        15. Defendant Hartford is a corporation organized under the laws of Delaware with its

principal place of business in Hartford, Connecticut. Hartford owns subsidiaries, directly and

indirectly, that issue, among other things, property insurance.

        16. Defendant Sentinel is a corporation organized under the laws of Connecticut with its

principal place of business in Hartford, Connecticut. Sentinel is a subsidiary of Hartford and is

duly qualified and licensed to issue insurance in the State of New York and other states. Defendants

Hartford Financial and Sentinel are collectively referred to herein as Hartford or Defendants.

        17. At all times material, Defendants engaged in substantial and not isolated activity on a

continuous and systematic basis in the state of New York by issuing and selling insurance policies

in New York and by contracting to insure property in New York.

                                     JURISDICTION AND VENUE

        18. This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because there is

complete diversity between Plaintiff and Defendants and the amount in controversy exceeds

$75,000.

        19. Venue is proper in the U.S. District Court for the Southern District of New York

pursuant to 28 U.S.C. § 1391 because a substantial part of the events and/or omissions giving rise

to the claims occurred in the Southern District of New York, a substantial part of the property that

is subject to the action is situated in this district and Defendants regularly conduct business in this

district.

                                      FACTUAL ALLEGATIONS

        20. In April 2019, Plaintiff obtained the Policy, a Spectrum® Business Owner’s Policy
                                                 -3-
           Case 1:20-cv-04471-LGS Document 1 Filed 06/11/20 Page 4 of 14




issued by insurer Sentinel, with Policy number 13SBATQ2841SB. The insured property under the

Policy is 520 West 20th Street, New York, New York, the location of Plaintiff’s gallery. The Policy

period ran from April 1, 2019 through April 1, 2020.1

        21. The Policy is an all-risk policy, meaning that all risks of loss are covered unless they

are specifically excluded or limited in the Policy.

        22. Among the coverages provided by the Policy is business interruption insurance, which

indemnifies Plaintiff for lost income and profits in the event the business was shut down.

        23. Specifically, Plaintiffs’ Special Property Coverage Form, Form SS 00 07 05, under the

Section “Additional Coverages,” provides coverage for loss of business income as follows:

                         We will pay for the actual loss of Business Income you sustain due to the
                         necessary suspension of your “operations” during the “period of
                         restoration”. The suspension must be caused by direct physical loss of or
                         physical damage to property at the “scheduled premises”, including
                         personal property in the open (or in a vehicle) within 1,000 feet of the
                         “scheduled premises”, caused by or resulting from a Covered Cause of Loss.
                         “scheduled premises”, caused by or resulting from a Covered Cause of Loss.

Policy, Special Property Coverage Form § A.5.o(1).

        24. The Policy defines “Business Income” as:

                 (a)     Net Income (Net Profit or Loss before income taxes) that would have been
                         earned or incurred if no direct physical loss or physical damage had
                         occurred; and
                 (b)     Continuing normal operating expenses incurred, including payroll.
Policy, Special Property Coverage Form § A.5.o(4).

        25. The Policy defines “suspension” as:

                 (a)     The partial slowdown or complete cessation of your business activities; or

                 (b)     That part of all of the “scheduled premises” is rendered untenantable as a

    1
     An effectively identical Spectrum® Business Owner’s Policy, policy number 13SBATQ2841SB for policy
period April 1, 2020 through April 1, 2021 (the “2020-2021 Policy”), was issued by Defendants to Plaintiff on or
about April 1, 2020.


                                                     -4-
         Case 1:20-cv-04471-LGS Document 1 Filed 06/11/20 Page 5 of 14




                     result of a Covered Cause of Loss if coverage for Business Income applies
                     to the policy.

Policy, Special Property Coverage Form § A.5.o(5).

       26. In addition, the Policy provides “Extra Expense” coverage as follows:

              We will pay reasonable and necessary Extra Expense you incur during the “period
              of restoration” that you would not have incurred if there had been no direct
              physical loss or physical damage to property at the “scheduled premises”,
              including personal property in the open (or in a vehicle) within 1,000 feet, caused
              by or resulting from a Covered Cause of Loss.

       (3) Extra Expense means expense incurred:

                     (a) To avoid or minimize the suspension of business and to continue
                     “operations”:
                             (i) At the “scheduled premises”; or
                             (ii) At replacement premises or at temporary locations, including:
                                      (aa) Relocation expenses; and
                                      (bb) Cost to equip and operate the replacement or
                                      temporary location, other than those costs necessary to
                                      repair or to replace damaged stock and equipment.
                     (b) To minimize the suspension of business if you cannot continue
                     “operations”.
                     (c)     (i) To repair or replace any property; or

                             (ii) To research, replace or restore the lost information on damaged
                             “valuable papers and records”;

                     to the extent it reduces the amount of loss that otherwise would have been
                     payable under this Additional Coverage or Additional Coverage o.,
                     Business Income.

                     We will only pay for Extra Expense that occurs within 12 consecutive
                     months after the date of direct physical loss or physical damage. This
                     Additional Coverage is not subject to the Limits of Insurance.

       (4) With respect to the coverage provided in this Additional Coverage, suspension means:

                     (a) The partial slowdown or complete cessation of your business activities;
              or
                     (b) That part or all of the “scheduled premises” is rendered untentantable
                     [sic] as a result of a Covered Cause of Loss if coverage for Extra Expense
                     applies to the policy.



                                             -5-
         Case 1:20-cv-04471-LGS Document 1 Filed 06/11/20 Page 6 of 14




       (5) Limitation

       This Extra Expense Coverage does not apply to:

              (a) Any deficiencies in insuring building or business personal property; or

              (b) Any expense related to any recall of products you manufacture, handle or
              distribute.

Policy, Special Property Coverage Form § A.5.p

       27. In addition, the Policy provides “Civil Authority” coverage, as follows:

              q. Civil Authority

              (1) This insurance is extended to apply to the actual loss of Business Income you
                  sustain when access to your “scheduled premises” is specifically prohibited by
                  order of a civil authority as the direct result of a Covered Cause of Loss to
                  property in the immediate area of your “scheduled premises”.
              (2) The coverage for Business Income will begin 72 hours after the order of a
                  civil authority and coverage will end at the earlier of:
                      (a) When access is permitted to your “scheduled premises”; or
                      (b) 30 consecutive days after the order of the civil authority.

Policy, Special Property Coverage Form § A.5.q.

       28.    “Covered Causes of Loss” is defined under the Policy as:

              RISKS OF DIRECT PHYSICAL LOSS unless the loss is:
              Excluded in Section B., EXCLUSIONS; or
              Limited in Paragraph A.4. Limitations; that follow.

Policy, Special Property Coverage Form § A.3.

       29. Plaintiff has suffered a direct physical loss of and damage to its property as a result of

COVID-19 and the orders of civil authorities, which have rendered Plaintiff unable to use its

property for its intended purpose, has denied Plaintiff access to its property, has caused a

suspension in Plaintiff’s business operations on the premises and the function of Plaintiff’s

property has been eliminated or destroyed.

       30. The interruption of Plaintiff’s business was not caused by any exclusion set forth in



                                               -6-
          Case 1:20-cv-04471-LGS Document 1 Filed 06/11/20 Page 7 of 14




the Policy.

       31. Plaintiff’s Policy does not include any exclusion for losses caused by virus, but

includes the following exclusion relating to pollutants:

               2. We will not pay for physical loss or physical damage caused by or resulting
               from:

                       i. Pollution: We will not pay for loss or damage caused by or resulting
                       from the discharge, dispersal, seepage, migration, release or escape of
                       “pollutants and contaminants” unless the discharge, dispersal, seepage,
                       migration, release or escape is itself caused by any of the “specified causes
                       of loss.” But if physical loss or physical damage by the “specified causes
                       of loss” results, we will pay for the resulting physical loss or physical
                       damage caused by the “specified cause of loss.”

Policy, Special Property Coverage Form § B.2.i.

       32.     The Policy defines “Pollutants and Contaminants” as:

                       . . . any solid, liquid, gaseous or thermal irritant or contaminant, including
                       smoke, vapors, soot, fumes, acids, alkalis, chemicals and waste, or any
                       other material which causes or threatens to cause physical loss, physical
                       damage, impurity to property, unwholesomeness, undesirability, loss of
                       marketability, loss of use of property, or which threatens human health or
                       welfare. Waste includes materials to be recycled, reconditioned or
                       reclaimed.

Policy, Special Property Coverage Form § G.15.

       33.      The Pollution exclusion is not applicable because COVID-19 is not a “Pollutant or

Contaminant,” and Plaintiff’s losses were not caused directly or indirectly by any of the actions

set forth in this exclusion. Rather, the proximate cause of Plaintiff’s losses were the precautionary

measures taken by the New York civil authorities to prevent the spread of COVID-19.

       34.     Specifically, on March 7, 2020, New York Governor Andrew Cuomo declared a

state disaster emergency for the entire state, and on March 12, 2020 Governor Cuomo signed

Executive Order 202.1, which, among other things, ordered that any large gathering or event for

which attendance is anticipated to be in excess of five hundred people be cancelled or postponed

                                                -7-
            Case 1:20-cv-04471-LGS Document 1 Filed 06/11/20 Page 8 of 14




for a minimum of thirty days. Executive Order 202.1 also required that any place of business or

public accommodation, and any gathering or event for which attendance is anticipated to be fewer

than five hundred people, operate at no greater than 50% occupancy, and no greater than 50% of

seating capacity, for thirty days effective on Friday, March 13, 2020.2

        35.     On March 16, 2020, Governor Cuomo signed Executive Order 202.3, amending

Executive Order 202.1 to require that, until further notice, any large gathering or event at any

location in New York State be cancelled or postponed if more than fifty persons are expected in

attendance.3

        36.      On March 18, 2020, Governor Cuomo signed Executive Order 202.6, which

required, among other things, that any non-essential business reduce its in-person workforce at any

work locations by 50% no later than March 20, 2020 at 8 p.m.;4 on March 19, 2020, Governor

Cuomo signed Executive Order 202.7, which, among other things, amended Executive Order 202.6

to require that any non-essential business reduce its in-person workforce at any work locations by

75% no later than March 21, 2020 at 8 p.m.;5 and on March 20, 2020, Governor Cuomo signed

Executive Order No. 202.8, which ordered, among other things, that effective at 8 p.m. on Sunday,

March 22, 2020, all non-essential businesses statewide would be closed.6




         2
            https://www.governor.ny.gov/news/no-2021-continuing-temporary-suspension-and-modification-laws-
relating-disaster-emergency.
        3
           https://www.governor.ny.gov/news/no-2023-continuing-temporary-suspension-and-modification-laws-
relating-disaster-emergency.
        4
           https://www.governor.ny.gov/news/no-2026-continuing-temporary-suspension-and-modification-laws-
relating-disaster-emergency.
         5
           https://www.governor.ny.gov/news/no-2027-continuing-temporary-suspension-and-modification-laws-
relating-disaster-emergency.
        6
           https://www.governor.ny.gov/news/no-2028-continuing-temporary-suspension-and-modification-laws-
relating-disaster-emergency.

                                                    -8-
          Case 1:20-cv-04471-LGS Document 1 Filed 06/11/20 Page 9 of 14




       37.      These civil authority orders forced Plaintiff to suspend business operations as a

result of COVID-19, and this suspension, which is ongoing, has cause Plaintiff to suffer significant

losses and incur significant expenses.

       38.      Plaintiff provided notice of its losses to Defendants consistent with the terms and

procedures of the Policy.

       39.      Notwithstanding said notice, by letter dated April 3, 2020, Hartford denied

Plaintiff’s claim for Business Interruption losses under the Policy on the grounds that the COVID-

19 did not cause property damage at your place of business or in the immediate area.

                                         CAUSES OF ACTION

                               COUNT I: DECLARATORY JUDGMENT

       40.      Plaintiff realleges the foregoing paragraphs of this Complaint as though fully set

forth herein.

       41.      Under 28 U.S.C. §§ 2201 and 2202, this Court has jurisdiction to declare the rights

and other legal relations of the parties in dispute.

       42.      Plaintiff’s Policy is an insurance contract pursuant to which Defendants were paid

premiums in exchange for its promise to pay Plaintiff’s losses for claims covered by the Policy.

       43.      As set forth in the Policy, Defendants promised to pay for losses of business income

sustained as a result of perils not excluded in the Policy.

       44.      In Plaintiff’s Policy, Defendants agreed to pay for Plaintiff’s actual loss of Business

Income sustained due to the necessary suspension of its operations during the period of restoration.

       45.      Plaintiff has suffered a direct physical loss of and damage to their property as a

result of COVID-19 and the order of civil authorities, which has resulted in the suspension of their

business operations causing Plaintiff to suffer losses of Business Income.



                                                 -9-
         Case 1:20-cv-04471-LGS Document 1 Filed 06/11/20 Page 10 of 14




        46.     These suspensions and losses triggered Business Income coverage under the Policy.

        47.     In addition, Plaintiff’s Policy obligated Defendants to pay for losses of business

income sustained and extra expenses incurred when, among other things, a Covered Cause of Loss

causes damage to property near the insured premises, the civil authority prohibits access to

property near the insured premises, and the civil authority action is taken in response to dangerous

physical conditions.

        48.     Plaintiff has suffered losses and incurred expenses as a result of actions of civil

authorities that prohibited access to insured premises under the Policy.

        49.     These losses satisfied all requirements to trigger Civil Authority coverage under

Plaintiff’s Policy.

        50.     In addition, Plaintiff’s Policy obligated Defendants to pay for Extra Expenses

incurred by Plaintiff during the period of restoration that the insureds would not have incurred if

there had been no loss or damage to the insured premises. These Extra Expenses include expenses

to avoid or minimize the suspension of business, continue operations, and to repair or replace

property.

        51.     Plaintiff has suffered a direct physical loss of and damage to its property as a result

of COVID-19 and the orders of civil authorities, which has resulted in a suspension of their

business operations. As a result, Plaintiff has incurred Extra Expenses.

        52.     These expenses triggered Extra Expense coverage under Plaintiff’s Policy and the

policies of other Class members.

        53.     Plaintiff has complied with all applicable provisions of its Policy, including

payment of premiums and providing notice to Defendants.




                                                - 10 -
         Case 1:20-cv-04471-LGS Document 1 Filed 06/11/20 Page 11 of 14




       54.      A dispute between the parties has arisen in that Plaintiff’s position is that Defendant

must cover Plaintiff’s losses due to the COVID-19 pandemic (resulting in the complete shut down

of Plaintiff’s business) and since Defendants, without justification, dispute that the Policy provides

coverage for the losses sustained by Plaintiff.

       55.      Plaintiff therefore seeks a Declaratory Judgment that its Policy provides coverage

for the loss of business incomes sustained by Plaintiff.

       56.      An actual case or controversy exists regarding Plaintiff’s rights and Defendants’

obligations to reimburse Plaintiff for the full amount of these losses. Thus, the Declaratory

Judgment sought is justiciable.

       WHEREFORE, Plaintiff requests that this Court enter a Declaratory Judgment declaring

that Policy provides coverage for Plaintiff’s losses as set forth herein.

                                  COUNT II: BREACH OF CONTRACT

       57.      Plaintiff realleges the foregoing paragraphs of this Complaint as though fully set

forth herein.

       58.      Plaintiff’s Policy is an insurance contract pursuant to which Defendants were paid

premiums in exchange for its promise to pay Plaintiff’s losses for claims covered by the Policy

       59.      As set forth in the Policy, Defendants promised to pay for losses of business income

sustained as a result of perils not excluded in the Policy.

       60.      Specifically, Defendants promised to pay for losses of business income sustained

as a result of a suspension of business operations during the period of restoration.

       61.      Plaintiff has suffered a direct physical loss of and damage to its property as a result

of COVID-19 and the order of civil authorities, which has resulted in the suspension of its business

operations causing Plaintiff to suffer losses of Business Income.



                                                  - 11 -
         Case 1:20-cv-04471-LGS Document 1 Filed 06/11/20 Page 12 of 14




        62.     These suspensions and losses triggered Business Income coverage under the Policy.

        63.     In addition, Plaintiff’s Policy obligated Defendants to pay for losses of business

income sustained and extra expenses incurred when, among other things, a Covered Cause of Loss

causes damage to property near the insured premises, the civil authority prohibits access to

property near the insured premises, and the civil authority action is taken in response to dangerous

physical conditions.

        64.     Plaintiff has suffered losses and incurred expenses as a result of actions of civil

authorities that prohibited access to insured premises under the Policy.

        65.     These losses satisfied all requirements to trigger Civil Authority coverage under

Plaintiff’s Policy.

        66.     In addition, Plaintiff’s Policy obligated Defendants to pay for Extra Expenses

incurred by Plaintiff during the period of restoration that the insureds would not have incurred if

there had been no loss or damage to the insured premises. These Extra Expenses include expenses

to avoid or minimize the suspension of business, continue operations, and to repair or replace

property.

        67.     Plaintiff has suffered a direct physical loss of and damage to it property as a result

of COVID-19 and the orders of civil authorities, which has resulted in a suspension of their

business operations. As a result, Plaintiff has incurred Extra Expenses.

        68.     These expenses triggered Extra Expense coverage under Plaintiff’s Policy and the

policies of other Class members.

        69.     Plaintiff has complied with all applicable provisions of its Policy, including

payment of premiums and providing notice to Defendants.




                                                - 12 -
         Case 1:20-cv-04471-LGS Document 1 Filed 06/11/20 Page 13 of 14




       70.      Defendants, without justification, dispute that the Policy provides coverage for the

losses sustained by Plaintiff.

       WHEREFORE, Plaintiff seeks compensatory damages resulting from Defendants’

breaches of the Policy and seeks all other and further relief deemed appropriate by this Court,

including attorneys’ fees and costs.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in its favor

and against Defendants, as follows:

       A. Entering a Declaratory Judgment on Count I of the Complaint as follows:

                i. Business Income, Civil Authority and Extra Expense losses and expenses

                    incurred and sustained as a result of COVID-19 and related civil authority

                    actions are insured and covered losses and expenses under Plaintiff’s Policy;

                ii. Defendants are obligated to pay for the full amount of the Business Income,

                    Civil Authority and Extra Expense losses and expenses sustained and incurred,

                    and to be sustained and incurred, as a result of COVID-19 and related civil

                    authority actions.

       B. Entering Judgment on Count II of the Complaint for Breach of Contract, and awarding

             damages for said breach in an amount to be determined at trial;

       C. Ordering that Defendants pay both pre- and post-judgment interest on any amounts

             awarded;

       D. Awarding Plaintiff its costs and attorneys’ fees; and

       E. Granting such other and further relief as this Court deems just and proper.




                                               - 13 -
       Case 1:20-cv-04471-LGS Document 1 Filed 06/11/20 Page 14 of 14




                              DEMAND FOR A JURY TRIAL

      Plaintiff hereby demands a jury as to all issues so triable.

Dated: New York, New York
       June 11, 2020
                                             THE CASAS LAW FIRM, P.C.

                                             /s/ John V. Golaszewski
                                             John V. Golaszewski
                                             Joseph N. Casas (pro hac vice forthcoming)
                                             Dennis Postiglione (pro hac vice forthcoming)
                                             1740 Broadway, 15th Floor
                                             New York, New York 10019
                                             T: 646-872-3178
                                             Attorneys for Plaintiff




                                              - 14 -
